DETAILED ACTION
Status of the Claims
Claims 1-3, 5-6, 9-11, 15-19, 21-22, 25-26, and 31-34 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 02/24/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Note that the bacterial species Cupriavidus metallidurans strain CH34 has previously been known in the prior art as Ralstonia metallidurans, Ralstonia eutropha, and Alcaligenes eutrophus.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, for example, in two places on page 12.  The foregoing analysis should not to be deemed exhaustive, as there may be other embedded hyperlinks as well.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Diels et al.
Claims 31-34 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Diels et al. (U.S. 6,013,511, issued 01/11/2000).  
Regarding claims 31 and 34, Diels teaches a process for removing lead ions from a liquid, the process comprising the steps of: 
contacting the liquid with a recombinant protein having an amino acid sequence which is at least 80% identical to SEQ ID NO: 2 (e.g. protein encoded by the pbrD gene, which is part of the A. eutrophus CH34 strain used by Diels as per Example 1, as 
allowing the lead ions to bind to the recombinant protein (e.g. as per Example 1); and
recovering/recycling the lead ions which are bound to the protein (e.g. recovered/recycled the precipitated lead via a recovery column as per col. 23, and/or from the walls by treatment with 1N HCl, as per Example 1).
Regarding claims 32-33, Diels teaches the above, wherein the lead is recovered in the form of an insoluble (e.g. as per Example 1) acetate salt (e.g. acetate or lactate as per col. 12).

Conclusion
Claims 1-3, 5-6, 9-11, 15-19, 21-22, and 25-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571)270-1022.  The examiner can normally be reached M-F 10-6:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639